Per Curiam.
In an action for personal injuries a judgment for $7,000.00 was recovered by the plaintiff against the railroad company, and writ of error was taken.
The testimony so clearly shows negligence of. the plaintiff that contributed directly to his injury, and as negligence of the defendant is strongly rebutted by the evidence, making the question of liability not clearly established, a remittitur as for an excessive verdict will not be ordered, but the judgment is reversed for a new trial.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.